Case 2:19-cv-12736-NGE-APP ECF No. 18 filed 12/06/19          PageID.78   Page 1 of 19




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
 Plaintiff,                                   )   Civil Action No. 19-cv-12736
                                              )
 v.                                           )   JOINT STIPULATION
                                              )   REGARDING
                                              )   CASE MANAGEMENT
 CITY OF TROY, MICHIGAN                       )   AND DISCOVERY
                                              )
 Defendant.                                   )

      Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, and after a

meet-and-confer conference, Plaintiff United States of America and Defendant

City of Troy, Michigan (each a “Party” and collectively, the “Parties”) have

entered into this Joint Stipulation Regarding Case Management and Discovery

(“Stipulation”) to reduce the time, expense, and other burdens of discovery of

documents, things, and electronically stored information (“ESI”); to promote the

early resolution of disputes regarding ESI without Court intervention; and to

govern discovery obligations in this action.

I.    COOPERATION

      The Parties are aware of the importance the Court places on cooperation and

proportionality, and they commit to cooperate in good faith throughout the matter

consistent with this Court’s Model Order Relating to the Discovery of ESI.


                                          1
Case 2:19-cv-12736-NGE-APP ECF No. 18 filed 12/06/19         PageID.79    Page 2 of 19




II.   SUBJECT AND SCOPE OF DISCOVERY

      The United States filed its Complaint against the City of Troy (“City of

Troy” or “Troy”) on September 19, 2019, alleging claims under the Religious Land

Use and Institutionalized Persons Act of 2000 (“RLUIPA”), 42 U.S.C. §§ 2000cc-

2000cc-5. The civil action is specifically based on, and discovery in this case will

focus on, Troy’s Zoning Ordinance, Troy’s treatment of places of worship, Troy’s

treatment of secular comparators, and on Troy’s treatment of Adam Community

Center, an Islamic nonprofit corporation.

      Discovery will further focus on whether Troy’s actions constitute the

imposition or implementation of a land use regulation: (1) that imposes a

substantial burden on Adam’s religious exercise, which burden is not in

furtherance of a compelling governmental interest and is not the least restrictive

means of furthering such an interest, in violation of RLUIPA, 42 U.S.C. §

2000cc(a)(l), and (2) in a manner that treats a religious assembly or institution on

less than equal terms with a nonreligious assembly or institution in violation of

RLUIPA, 42 U.S.C. § 2000cc(b)(l).

      The United States’ Complaint was consolidated by the Court for pretrial

purposes with Adam Community Center v. City of Troy et al, Case No. 2:18-cv-

13481 (“Companion Case”). The Parties will endeavor to efficiently conduct




                                            2
Case 2:19-cv-12736-NGE-APP ECF No. 18 filed 12/06/19         PageID.80    Page 3 of 19




discovery and avoid duplicating discovery already provided in the Companion

Case.

III.    DISCOVERY SCHEDULE

        The Court has entered a Scheduling Order (ECF No. 12) establishing the

following schedule:

        • Witness Lists Exchanged By: March 11, 2020

        • Discovery Cutoff: April 13, 2020

        • Dispositive Motions Filed By: May 26, 2020

        • Final Pretrial Order Due: September 8, 2020

        • Final Pretrial Conference: September 15, 2020 at 2:00 PM

        • Trial Date: October 6, 2020 at 9:00 AM

        • Estimated Length of Trial: 1-2 weeks

        The Parties additionally agree to abide by the following deadlines in the

course of discovery:

        • Non-Expert Fact Discovery Cutoff: February 11, 2020

        • Expert Reports Due: March 4, 2020

IV.     DISCOVERY SCOPE AND LIMITATIONS

        Unless otherwise stipulated by the Parties or ordered by the Court, the

Parties agree to conduct discovery, including numbers of interrogatories and



                                           3
Case 2:19-cv-12736-NGE-APP ECF No. 18 filed 12/06/19         PageID.81    Page 4 of 19




depositions, consistent with those limitations in the Federal Rules of Civil

Procedure. The Parties additionally stipulate that:

      1.     The United States may obtain discovery about, dating back to, and

             preceding the City of Troy’s imposition of use-specific setback

             restrictions on places of worship (then called churches), which

             occurred around 1980.

      2.     The United States may obtain discovery about, dating back to, and

             preceding the 2011 Zoning Ordinance modifications that modified the

             City of Troy’s variance process and increased the number of zoning

             districts that permit places of worship as of right. This includes

             discovery related to variances sought, either formally or informally,

             from the City of Troy dating back to the 2011 changes.

      3.     The United States may depose those individuals deposed in the

             Companion Case. City of Troy agrees to produce to the United States

             all documents, ESI, and/or things previously produced by Defendants

             in the Companion Case as described in § V.C.1.h of this Stipulation.




                                          4
Case 2:19-cv-12736-NGE-APP ECF No. 18 filed 12/06/19            PageID.82    Page 5 of 19




V.     PRESERVATION AND PRODUCTION OF DOCUMENTS

A. Preservation

      1.        The Parties and their counsel agree to take reasonable and

                proportionate steps to preserve relevant and discoverable documents,

                things, and ESI within their possession, custody, or control.

      2.        The Parties agree that by preserving documents, things, and ESI for

                the purpose of this litigation, they are not conceding that such material

                is discoverable, nor are they waiving any claim of privilege.

      3.        This Stipulation does not modify any Party’s obligation to maintain

                and preserve documents, things, and ESI where otherwise required by

                law, pursuant to a court order or administrative order, or in response

                to other anticipated litigation.

B. Limitations on Obligation to Preserve and Produce:

      Subject to § V.D.1 of this Stipulation, for purposes of this action, the Parties

agree to limit the scope of preservation as described in this section.

      1.        The Parties agree this Stipulation does not require preservation of the

                following categories of ESI:

           a.      Delivery or read receipts of e-mail;

           b.      Logs of calls made to or from mobile devices or landlines with

                   caller ID;


                                               5
Case 2:19-cv-12736-NGE-APP ECF No. 18 filed 12/06/19                 PageID.83     Page 6 of 19




            c.      Temporary or cache files, including internet history, web browser

                    cache, and cookie files, wherever located;

            d.      Data in metadata fields that are frequently updated automatically,

                    such as last-opened dates;

            e.      Internally facing server system logs;

            f.      Externally facing or hosted file sharing system logs;

            g.      System data from photocopiers or fax machines;

            h.      Auto-saved copies of electronic documents;

            i.      Deleted, slack, fragmented, or other data only accessible by

                    forensics; and

            j.      Random access memory (RAM), temporary files, or other

                    ephemeral data that are difficult to preserve without disabling the

                    operating system.

       2.        When duplicate copies1 of relevant ESI exist in more than one

                 location, this Stipulation does not require a Party to preserve all

                 duplicates as follows:

            a.      ESI existing or stored on mobile or portable devices (e.g.,

                    smartphones, tablets, thumb drives, CDs, DVDs, etc.) or file


1
  “Duplicates” in the context of ESI are copies of identical documents identified with matching
MD-5 hashes, which is a mathematically-calculated 128 bit value used to create a unique
identifier for an electronic file.
                                                6
Case 2:19-cv-12736-NGE-APP ECF No. 18 filed 12/06/19           PageID.84    Page 7 of 19




                   sharing sites does not need to be preserved pursuant to this

                   Stipulation provided that duplicate copies of the ESI, including

                   metadata, are preserved in another location reasonably accessible

                   to the Party.

           b.      ESI on backup tapes, continuity of operations or disaster recovery

                   systems, data or system mirrors or shadows, and other systems that

                   are used primarily for the purpose of system recovery or

                   information restoration and are not reasonably accessible (“Backup

                   Systems”) need not be preserved pursuant to this Stipulation

                   provided that duplicate copies of relevant ESI have been preserved

                   in another reasonably accessible location. However, if a Party

                   knows that relevant ESI exists only on a Party’s Backup System,

                   the Party will take reasonable steps to preserve ESI on the Backup

                   System until the Parties can agree on how and when the ESI will

                   be preserved or produced. If the Parties cannot reach agreement,

                   they will seek a ruling from the Court.

      3.        The Parties agree this Stipulation does not require preservation of

                relevant documents, things, or ESI created by and exchanged solely

                among: 1) attorneys or staff within the United States Department of

                Justice; or 2) attorneys or staff of Troy’s City Attorney’s Office. The


                                             7
Case 2:19-cv-12736-NGE-APP ECF No. 18 filed 12/06/19            PageID.85    Page 8 of 19




                Parties also agree this Stipulation does not require preservation of

                relevant documents, things or ESI exchanged solely between attorneys

                and staff of the United States Department of Justice and attorneys and

                staff for Adam Community Center.

      4.        The Parties agree not to seek discovery of documents, things, and ESI

                that they have agreed not to preserve pursuant to § V.B.1-3 of this

                Stipulation.

      5.        If there is a dispute concerning the scope of a Party’s preservation

                efforts, and prior to seeking discovery concerning the preservation and

                collection efforts of another, the Parties agree to confer with the Party

                from whom the information is sought consistent with the Court’s

                Model Order Relating to the Discovery of ESI.

C. Identification & Production of Documents, Things and ESI

      1.        Production Format

           a.      ESI and hard copy documents must be produced on CD, DVD,

                   thumb drive, or hard drive as specified herein.

           b.      ESI and other tangible or hard copy documents that are not text

                   searchable need not be made text-searchable.

           c.      ESI must be collected and produced in a way that preserves

                   existing metadata.


                                             8
Case 2:19-cv-12736-NGE-APP ECF No. 18 filed 12/06/19      PageID.86      Page 9 of 19




         d.   Paper documents must be scanned and unitized as one document

              per PDF except as provided in § V.C.1.i of this Stipulation for

              specific types of documents and data.

         e.   The parties shall endeavor to produce PDFs in black-and-white,

              unless a black-and-white format would obscure or degrade

              information (e.g., color-coded graphs or charts, printed

              photographs, or redlines), in which case the Party will produce a

              color PDF.

         f.   Documents must be produced in a manner that clearly reflects

              attachments, custodial information, and folder/hierarchical

              structure.

         g.   If a document has been prepared in several copies, or additional

              copies have been made that are not identical (or are no longer

              identical by reason of subsequent notation or other modification of

              any kind whatever), each non-identical copy shall be produced as a

              separate document.

         h.   Except for native files and those files produced by the City of Troy

              under § IV.3 of this Stipulation, the Parties will produce responsive

              documents using Bates stamps with a prefix to indicate the Party

              producing the documents. The United States will use DOJ___ as a


                                       9
Case 2:19-cv-12736-NGE-APP ECF No. 18 filed 12/06/19       PageID.87    Page 10 of 19




               Bates-stamp prefix and the City of Troy will use TROY__ as a

               Bates-stamp prefix. For native files on which Bates stamps cannot

               be added, the Parties will produce the native files with the original

               file name as well as a spreadsheet index that, for each native file,

               includes the original file name, production path, and an assigned

               sequential document identification number. As described in § IV.3

               of this Stipulation, the City of Troy agrees to provide the United

               States with a complete set of all documents, ESI, and/or things

               produced by Defendants in the Companion Case. The United

               States understands that these materials lack Bates stamps. The

               United States agrees to add Bates stamps to these materials using a

               distinct Bates-stamp prefix, TROY_ACC____. The United States

               will provide the City of Troy with a copy of these materials that

               includes Bates stamps. The City of Troy will notify the United

               States of any objections or corrections to the Bates-stamped copies

               or numbering scheme within fourteen (14) days of its receipt of

               such copies. The Parties agree to meet and confer regarding any

               such written objections or corrections.




                                        10
Case 2:19-cv-12736-NGE-APP ECF No. 18 filed 12/06/19          PageID.88    Page 11 of 19




         i.        Specifications for Specific File Types:

              i.   Emails from Microsoft Office will be produced as .pst or .msg

                   files. Emails from Gmail will be produced as .mbox files or add

                   folders containing .mbox files. All other personal emails (e.g.,

                   Yahoo, AOL, etc.) will be produced as .mbox or .pst files. The

                   parties agree to meet and confer if issues arise regarding emails

                   from platforms not specified in this subsection.

           ii.     Text messages will be produced as screen shots along with

                   information about the recipient name, recipient number, sender

                   name, sender number, and time and date of transmission.

          iii.     Audio files and video files should be produced in a format that can

                   be played using Windows Media Player.

          iv.      Excel spreadsheets shall be produced as Excel files with all cells

                   unlocked. Other types of spreadsheets shall be produced in the

                   format in which they were created with all cells unlocked.

              v.   PowerPoint presentations should be produced as PowerPoint files

                   with all notes unaltered and viewable for each file.

          vi.      Microsoft Word documents shall be produced as Microsoft Word

                   files.




                                            11
Case 2:19-cv-12736-NGE-APP ECF No. 18 filed 12/06/19          PageID.89     Page 12 of 19




           vii.    Adobe Acrobat documents shall be produced as Adobe Acrobat

                   files.

           viii.   Social media content (including comments, “likes,” sharing, and

                   other interactions with the post(s)) shall be produced as PDFs,

                   including information about the participants and the date/time of

                   the communications.

            ix.    For production of tangible things and production of information

                   from a structured database, proprietary software, or vendor-

                   managed software, the Parties will meet-and-confer before making

                   any production to attempt to agree on a reasonable and

                   proportional form of production that maintains the integrity of the

                   tangible things or documents.

             x.    Oversized documents (e.g., architectural, engineering, or zoning

                   plans) must be produced as JPEG images or in hard copy paper

                   form to retain the resolution and scale of the original document.

      2.        Production Specifications

           a.      Without prior written agreement, the Parties will not produce

                   responsive documents via FTP, SFTP, or hosted or commercially

                   available services (e.g., Dropbox.com).




                                            12
Case 2:19-cv-12736-NGE-APP ECF No. 18 filed 12/06/19           PageID.90    Page 13 of 19




           b.      ESI and (scanned) hard copy paper documents must be produced

                   on media—e.g., CD, DVD, thumb drive, or hard drive—

                   appropriate to the data size. Production media will be clearly

                   labeled to indicate (1) the Party producing the documents, (2) the

                   date of the production, and (3) the Bates-range.

           c.      If a Party needs to redact a portion of a document for which it

                   intends to produce only in a native file, the Parties will meet and

                   confer regarding production of the redacted document.

           d.      The Parties agree to provide passwords or assistance needed to

                   open any ESI produced in password-protected or encrypted files.

           e.      It is the responsibility of the Party responding to a discovery

                   request to identify and produce responsive information including

                   ESI. The Parties agree to meet and confer if either Party believes

                   that the use of keyword search criteria or analytic tools should be

                   used to identify responsive ESI.

D. Privileged Documents, Things and ESI

      1.        If any discovery request appears to call for the production of

                documents, things or ESI covered by § V.B of this Stipulation, the

                responding Party is not required to produce or identify such

                information on a privilege log. However, if a Party preserves relevant


                                            13
Case 2:19-cv-12736-NGE-APP ECF No. 18 filed 12/06/19            PageID.91    Page 14 of 19




                documents, things, or ESI covered by § V.B of this Stipulation, in

                order to support a claim or defense in this case, the Party shall

                produce such information or identify it on a privilege log

                notwithstanding this subsection.

      2.        Inadvertent Disclosure of Privileged or Protected Information

           a.      The Parties agree that a disclosure of information contained within

                   documents, things, and ESI that is protected by attorney-client

                   privilege, work product protection, common interest privilege,

                   and/or applicable governmental privileges (such as deliberative

                   process) does not operate as a subject matter waiver in this case if:

                   1) the disclosure is inadvertent; 2) the holder of the privilege or

                   protection took reasonable steps to prevent disclosure; and 3) the

                   holder promptly took reasonable steps to rectify the error.

           b.      If the producing Party inadvertently discloses information that it

                   asserts is privileged or protected, it will notify the receiving Party

                   within 14 days of discovery of disclosure and provide the

                   production date, number, and volume of the disc or drive on which

                   the production was produced (“production media”), and the Bates

                   number(s) or Document ID (for native files) of all material that it

                   believes contains the inadvertently disclosed information.


                                             14
Case 2:19-cv-12736-NGE-APP ECF No. 18 filed 12/06/19        PageID.92     Page 15 of 19




         c.    If a production contains information that the receiving Party

               believes is privileged or protected and was inadvertently produced,

               it will promptly notify the producing Party and provide the Bates

               number(s) or Document ID (for native files) of the item it believes

               was inadvertently produced. Within 14 days after receiving

               notification, the producing Party may make a written request for

               return of the material. If the producing Party does not send a

               written request for return of the material to the receiving Party

               within 14 days, the producing Party waives all claims of privilege

               or protection as to the material, but this still does not operate as a

               subject matter waiver.

         d.    When the receiving Party receives a written demand for return of

               the material, it will make reasonable, good faith efforts to promptly

               sequester, return, or destroy all inadvertently produced material

               identified by the producing Party. If copies of inadvertently

               produced materials are located or stored on the receiving Party’s

               Backup System(s), those copies need not be affirmatively removed

               but, rather, the receiving Party may overwrite those copies

               according to its normal records management procedures.




                                         15
Case 2:19-cv-12736-NGE-APP ECF No. 18 filed 12/06/19         PageID.93    Page 16 of 19




           e.    If the receiving Party must destroy or delete production media (i.e.,

                 CD, DVD, or thumb drive) in order to destroy or delete

                 inadvertently produced material, the producing Party will provide a

                 duplicate copy of the production media minus only the

                 inadvertently produced material within 14 days of its written

                 request for return of the material to the receiving Party.

           f.    If the receiving Party intends to challenge the claim of privilege or

                 protection or the inadvertence of the production, it will keep one

                 copy of the inadvertently produced material in a sealed envelope or

                 a sequestered location while seeking a ruling from the Court.

                 Nothing in this Stipulation prevents access by a receiving Party’s

                 information technology or security personnel from accessing, in

                 the normal course of their work, systems, or locations where

                 inadvertently produced material is sequestered.

E. Costs of Document Production

        Each Party shall bear the costs of producing its own documents, things, and

ESI.

VI.     MISCELLANEOUS

   A.      The Stipulation may be executed in counterparts.




                                          16
Case 2:19-cv-12736-NGE-APP ECF No. 18 filed 12/06/19      PageID.94    Page 17 of 19




   B.    The terms of this Stipulation is not exhaustive. Each Party reserves the

         right to subsequently request to meet and confer to address any discovery

         matters, including forms of production and other matters not addressed

         herein.

   C.    None of the meet and confer provisions of this Stipulation shall be

         construed to extend the time within which a Party must respond to a

         discovery request.



Agreed to by counsel for the Parties:



For the United States:

 MATTHEW SCHNEIDER                           ERIC S. DREIBAND
 United States Attorney                      Assistant Attorney General
 Eastern District of Michigan                Civil Rights Division

                                             SAMEENA SHINA MAJEED
                                             Chief

 /s/ Susan Ackenhausen                       /s/ Abigail Marshak
 SUSAN K. DECLERCQ                           TIMOTHY J. MORAN
 (P60545)                                    Deputy Chief
 Assistant United States Attorney            ABIGAIL B. MARSHAK
 Chief, Civil Rights Unit                    (NY 5350053)
 SHANNON M. ACKENHAUSEN                      Trial Attorney
 (P83190)                                    Housing and Civil Enforcement Section
 Assistant United States Attorney            Civil Rights Division
 United States Attorney’s Office             United States Department of Justice
 Eastern District of Michigan                4 Constitution Square / 150 M Street NE
 211 W. Fort Street, Suite 2001              Washington, DC 20530
                                        17
Case 2:19-cv-12736-NGE-APP ECF No. 18 filed 12/06/19   PageID.95   Page 18 of 19




 Detroit, Michigan 48226                  Phone: (202) 514-1968
 Phone: (313) 226-9730                    Facsimile: (202) 514-1116
 Facsimile: (313) 226-3271                Abigail.Marshak@usdoj.gov
 Susan.DeClercq@usdoj.gov
 Shannon.Ackenhausen@usdoj.gov

 Dated: December 6, 2019


For the City of Troy:

 /s/ with consent of Allan Motzny
 Allan T. Motzny (P37580)
 TROY CITY ATTORNEY’S OFFICE
 Attorneys for Defendant
 500 W. Big Beaver Road
 Troy, MI 48084
 (248) 524-3320
 bluhmlg@troymi.gov
 motznyat@troymi.gov

 Dated: December 6, 2019




                                     18
Case 2:19-cv-12736-NGE-APP ECF No. 18 filed 12/06/19        PageID.96    Page 19 of 19




                         CERTIFICATE OF SERVICE

       I hereby certify that on December 6, 2019, I electronically filed the
foregoing document, Joint Stipulation Regarding Case Management and
Discovery, with the Clerk of Court using the ECF system, which will send
notification of such filing to counsel of record for Defendant, the City of Troy,
Michigan.

/s/ Abigail B. Marshak
ABIGAIL B. MARSHAK (NY 5350053)
Trial Attorney
Housing and Civil Enforcement Section
Civil Rights Division
United States Department of Justice
4 Constitution Square
150 M Street NE
Washington, DC 20530
Phone: (202) 514-1968
Facsimile: (202) 514-1116
Abigail.Marshak@usdoj.gov




                                         19
